DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/23/21 has been entered.

EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.
Regarding Applicant’s argument with respect to the title, Examiner notes the use of “+”, “-” for the refractive power is in consistent with the content of CPC symbol explanations related to the refractive power of a lens.
The application has been amended as follows:
In the title (when presented, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
OPTICAL IMAGING SYSTEM INCLUDING SEVEN LENSES OF +---+-+ OR +--++-+ REFRACTIVE POWERS

(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Randall S. Svihla on 10/6/21. 
The application has been amended as follows:
In the claims (claims 1 and 27 amended): 
1. (currently amended) An optical imaging system comprising:
a first lens having a positive refractive power;
a second lens having a refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power;
a fifth lens having a positive refractive power;
a sixth lens having a refractive power and a concave image-side surface in an optical axis region thereof; and
a seventh lens having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
either one or both of an object-side surface and an image-side surface of the seventh lens is aspherical,

the first to seventh lenses are the only lenses having a refractive power in the optical imaging system, and
the third lens, the fourth lens, and the fifth lens each have a refractive index of 1.7 or greater.

27. (canceled).

Allowable Subject Matter
Claim(s) 1,3-8,10,20-26 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found are KOMIYAMA (US 20190339488), Chen (US 20190196151), Yang (US 20200257085), and Huang (US 20210072507).

    PNG
    media_image1.png
    785
    769
    media_image1.png
    Greyscale

(1) KOMIYAMA teaches an optical imaging system (Fig. 1, Table 1) comprising (L1-L7, +--++-+):
a first lens having a positive refractive power;
a second lens having a refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power;
a fifth lens having a positive refractive power;
a sixth lens having a refractive power and a concave image-side surface in an optical axis region thereof; and 
a seventh lens having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system, 
either one or both of an object-side surface and an image-side surface of the seventh lens is aspherical (Table 1: 15*,16*), 
(>21), and 
the first to seventh lenses are the only lenses having a refractive power in the optical imaging system (as seen in Fig. 1).


    PNG
    media_image2.png
    524
    448
    media_image2.png
    Greyscale

(2) Chen teaches an optical imaging system (Figs. 11&15, e.g., Fig. 11, Table 11) comprising (610-670, +-+-+--):
a first lens having a positive refractive power;
a second lens having a refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power;
a fifth lens having a positive refractive power;
a sixth lens having a refractive power and a concave image-side surface in an optical axis region thereof; and 
a seventh lens having a refractive power,

either one or both of an object-side surface and an image-side surface of the seventh lens is aspherical, and 
the first to seventh lenses are the only lenses having a refractive power in the optical imaging system (as seen in Fig. 11).

Chen does not teach a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater.
Absent any showing of criticality and/or unpredictability, having a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the optical imaging system by scaling up the optical imaging system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen by having a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater for the purposes of having desired size of the optical imaging system by scaling up the optical imaging system. 


    PNG
    media_image3.png
    619
    802
    media_image3.png
    Greyscale

(3) Yang teaches an optical imaging system (Fig. 5, Tables 7-9) comprising (E1-E7, ++--++-):
a first lens having a positive refractive power;
a second lens having a refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power;
a fifth lens having a positive refractive power;
a sixth lens having a refractive power and a concave image-side surface in an optical axis region thereof; and 
a seventh lens having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system, 
either one or both of an object-side surface and an image-side surface of the seventh lens is aspherical, and 
(as seen in Fig. 5).

Yang does not teach a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater.
Absent any showing of criticality and/or unpredictability, having a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the optical imaging system by scaling up the optical imaging system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yang by having a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater for the purposes of having desired size of the optical imaging system by scaling up the optical imaging system. 


    PNG
    media_image4.png
    365
    413
    media_image4.png
    Greyscale

(4) Huang teaches an optical imaging system (Fig. 3, Tables 4-6) comprising (E1-E7, +-+-++-):
a first lens having a positive refractive power;
a second lens having a refractive power;
a third lens having a refractive power;
a fourth lens having a refractive power;
a fifth lens having a positive refractive power;
a sixth lens having a refractive power and a concave image-side surface in an optical axis region thereof; and 
a seventh lens having a refractive power,
wherein the first to seventh lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system, 
either one or both of an object-side surface and an image-side surface of the seventh lens is aspherical, and 
(as seen in Fig. 3).

Huang does not teach a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater.
Absent any showing of criticality and/or unpredictability, having a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the optical imaging system by scaling up the optical imaging system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang by having a distance from an object-side surface of the first lens to the imaging plane is 20 mm or greater for the purposes of having desired size of the optical imaging system by scaling up the optical imaging system. 

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical imaging system including “the third lens, the fourth lens, and the fifth lens each have a refractive index of 1.7 or greater”, along with the other claimed limitations of claim 1.

Claim 23 is allowed for the reasons provided in the office action dated 7/9/21.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234